TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-06-00219-CV



                         Financial Underwriters Network, Appellant

                                                v.

                                Richard Brian Smith, Appellee




             FROM THE COUNTY COURT AT LAW NO. 2 OF TRAVIS COUNTY
            NO. 286220, HONORABLE ORLINDA NARANJO, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant Financial Underwriters Network no longer wishes to pursue its appeal and

has filed a motion to dismiss. We grant the motion and dismiss the appeal. Tex. R. App. P. 42.1(a).




                                             __________________________________________

                                             Bob Pemberton, Justice

Before Justices Puryear, Pemberton and Waldrop

Dismissed on Appellant’s Motion

Filed: June 30, 2006